Exhibit 10.3

 

Idaho Power Company
1994 Restricted Stock Plan
Form of Restricted Stock Agreement (time vesting)



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IDACORP, Inc.

IDAHO POWER COMPANY 1994 RESTRICTED STOCK PLAN

(DATES) PERIOD OF RESTRICTION

RESTRICTED STOCK AGREEMENT

 

 

(Date)

 

 

(Name)
(Address)

 

 

In accordance with the terms of the Idaho Power Company 1994 Restricted Stock
Plan (the "Plan"), pursuant to action of the Compensation Committee (the
"Committee") of the Board of Directors, IDACORP, Inc. (the "Company") hereby
grants to you (the "Participant"), subject to the terms and conditions set forth
in this Restricted Stock Agreement (including Annex A hereto and all documents
incorporated herein by reference), an award of restricted shares of Company
common stock (the "Restricted Stock"), as set forth below:

Date of Grant:

 

Number of Shares of Restricted Stock:

 

Restricted Period:

Date of Grant through ________________

Performance Goal:


N/A

Vesting Schedule:


ALL OF THE SHARES OF RESTRICTED STOCK SUBJECT TO THIS AWARD SHALL VEST ON
___________ IF THE PARTICIPANT REMAINS EMPLOYED THROUGH THE RESTRICTED PERIOD.

THESE SHARES OF RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX
A AND THE PLAN.

Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Restricted Stock Agreement.

All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Restricted Stock Agreement including Annex A hereto and a copy of the Plan and
agrees to be bound by all the terms and provisions hereof and thereof.

 

IDACORP, Inc.

 

By:______________________________

 

Agreed:

 

___________________________

Attachment:  Annex A

 

 

 

 

 

 

 

 

 

 

ANNEX A

TO

IDAHO POWER COMPANY

1994 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT


            IT IS UNDERSTOOD AND AGREED THAT THE AWARD OF RESTRICTED STOCK
EVIDENCED BY THE RESTRICTED STOCK AGREEMENT TO WHICH THIS IS ANNEXED IS SUBJECT
TO THE FOLLOWING ADDITIONAL TERMS AND CONDITIONS:

1.         Forfeiture and Transfer Restrictions.


A.        FORFEITURE RESTRICTIONS.  EXCEPT AS PROVIDED OTHERWISE IN SECTION 2 OF
THIS ANNEX A, IF THE PARTICIPANT'S EMPLOYMENT IS TERMINATED DURING THE
RESTRICTED PERIOD, THE SHARES OF RESTRICTED STOCK SUBJECT TO THIS AWARD SHALL BE
FORFEITED AS OF THE DATE OF TERMINATION.


B.         TRANSFER RESTRICTIONS. THE RESTRICTED STOCK MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED DURING
THE RESTRICTED PERIOD.


2.         TERMINATION OF EMPLOYMENT.  IF THE PARTICIPANT'S EMPLOYMENT IS
TERMINATED DURING THE RESTRICTED PERIOD (I) DUE TO THE PARTICIPANT'S DEATH OR
DISABILITY OR (II) DUE TO THE PARTICIPANT'S RETIREMENT, THE RESTRICTED STOCK
SHALL VEST ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT WITH RESPECT TO A
PRORATED NUMBER OF SHARES OF RESTRICTED STOCK DETERMINED BY MULTIPLYING THE
TOTAL NUMBER OF SHARES SUBJECT TO THIS AWARD TIMES A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF WHOLE MONTHS HAVING ELAPSED DURING THE RESTRICTED PERIOD
AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT AND THE DENOMINATOR OF WHICH IS
THE TOTAL NUMBER OF WHOLE MONTHS IN THE RESTRICTED PERIOD.  FOR PURPOSES OF THIS
SECTION 2, DETERMINATION OF WHETHER A PARTICIPANT'S EMPLOYMENT IS TERMINATED DUE
TO THE PARTICIPANT'S RETIREMENT SHALL BE MADE IN THE SOLE DISCRETION OF THE
COMMITTEE AND THE COMMITTEE'S DETERMINATION SHALL BE FINAL.


            RETIREMENT MEANS A PARTICIPANT'S TERMINATION FROM EMPLOYMENT WITH
THE COMPANY OR A SUBSIDIARY AT THE PARTICIPANT'S EARLY OR NORMAL RETIREMENT
DATE, AS APPLICABLE.


A.        EARLY RETIREMENT DATE - SHALL MEAN THE DATE ON WHICH A PARTICIPANT
TERMINATES EMPLOYMENT, IF SUCH TERMINATION DATE OCCURS ON OR AFTER PARTICIPANT'S
ATTAINMENT OF AGE FIFTY-FIVE (55) BUT PRIOR TO PARTICIPANT NORMAL RETIREMENT
DATE.


B.         NORMAL RETIREMENT DATE - SHALL MEAN THE DATE ON WHICH THE PARTICIPANT
TERMINATES EMPLOYMENT, IF SUCH TERMINATION DATE OCCURS ON OR AFTER THE
PARTICIPANT ATTAINS AGE SIXTY-TWO (62).

 


3.         VESTING OF RESTRICTED STOCK. EXCEPT AS PROVIDED OTHERWISE IN SECTION
3.2 OF THE PLAN AND SECTIONS 1 OR 2 OF THIS ANNEX A, THE RESTRICTED STOCK SHALL
VEST IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE RESTRICTED STOCK
AGREEMENT.  ANY SHARES THAT DO NOT VEST SHALL BE FORFEITED.


4.         VOTING RIGHTS, DIVIDENDS AND CUSTODY.  THE PARTICIPANT SHALL BE
ENTITLED TO VOTE AND RECEIVE REGULAR CASH DIVIDENDS PAID WITH RESPECT TO THE
SHARES SUBJECT TO THIS AWARD DURING THE RESTRICTED PERIOD; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE PARTICIPANT VOTE OR RECEIVE DIVIDENDS PAID WITH
RESPECT TO ANY FORFEITED SHARES ON OR AFTER THE DATE OF FORFEITURE.  THE SHARES
SUBJECT TO THIS AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND
HELD IN THE COMPANY'S CUSTODY DURING THE RESTRICTED PERIOD.


5.         TAX WITHHOLDING. THE COMPANY MAY MAKE SUCH PROVISIONS AS ARE
NECESSARY FOR THE WITHHOLDING OF ALL APPLICABLE TAXES ON THE RESTRICTED STOCK,
IN ACCORDANCE WITH SECTION 5.3 OF THE PLAN.  WITH RESPECT TO THE MINIMUM
STATUTORY TAX WITHHOLDING REQUIRED WITH RESPECT TO THE RESTRICTED STOCK, THE
PARTICIPANT MAY ELECT TO SATISFY SUCH WITHHOLDING REQUIREMENT BY HAVING THE
COMPANY WITHHOLD SHARES FROM THIS AWARD.

6.         Ratification of Actions.  By accepting this Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
IDACORP, Inc.

7.         Notices.  Any notice hereunder to IDACORP, Inc. shall be addressed to
its office at 1221 West Idaho Street, Boise, Idaho 83702; Attention: Manager of
Compensation, and any notice hereunder to the Participant shall be addressed to
him or her at the address specified on the Restricted Stock Agreement, subject
to the right of either party to designate at any time hereafter in writing some
other address.

8.         Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.

9.         Governing Law and Severability.  To the extent not preempted by
Federal law, the Restricted Stock Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Restricted Stock Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Restricted Stock Agreement, and the
Restricted Stock Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included.

 